                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
  DENISE HOBBS                                     )
                                                   )
                Plaintiff,                         )     No. 20 C 6513
                                                   )
           v.                                      )     Judge Virginia M. Kendall
                                                   )
  THOMAS J. DART, Sheriff of                       )
  Cook County, in his official capacity,           )
  and COOK COUNTY, ILLINOIS,                       )
                                                   )
                Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants’ Sheriff Thomas J. Dart and Cook County Motion to

Dismiss Plaintiff Denise Hobbs’s Complaint. (Dkt. 12). Plaintiff brings claims against Sheriff

Dart and Cook County for discrimination alleging that the County Sheriff’s Office’s use of a

physical fitness test called the “Physical Abilities Test” or “PAT” had an adverse impact based on

race, sex, and age. Presently, Plaintiff is a named class representative in Howard v. Dart et al.,

Case No. 17-cv-8146, which is before Judge Kennelly. Howard pertains to allegations that Hobbs

and other members of the class were subjected to sexual harassment on a daily basis while working

at the Cook County Jail and the George N. Leighton Criminal Courthouse. Defendants now move

to dismiss on two grounds. First, they move that Plaintiff’s present case should be dismissed on

the basis of claim-splitting because she could have brought her allegations in Howard. Second,

Defendants argue Plaintiff has failed to state a claim under Title VII, 42 U.S.C. § 2000e; the Illinois

Human Rights Act (“IHRA”), 775 ILCS 5/2-102; the Illinois Civil Rights Act (“ICRA”), 740

ILCS 23/5(a)(2); the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(a); or




                                                  1
for Intentional Infliction of Emotional Distress (“IIED”). For the reasons that follow, the Motion

to Dismiss is denied, except the claim for IIED which is dismissed without prejudice.

                                        BACKGROUND

       On a motion to dismiss under Rule 12(b)(6), the Court accepts the complaint’s well-

pleaded factual allegations, with all reasonable inferences drawn in the non-moving party’s favor,

but not its legal conclusions. See Smoke Shop, LLC v. United States, 761 F.3d 779, 785 (7th Cir.

2014). The following factual allegations are taken from Hobbs’s Complaint (Dkt. 1) and are

assumed true for purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

675 (7th Cir. 2016).

       Plaintiff is a 59-year-old African American woman who was formerly employed by Sheriff

Thomas J. Dart as a sworn sheriff’s deputy and state-certified peace officer, employed by the Cook

County Sheriff's Office (“CCSO”). (Dkt. 1 ¶¶ 1, 13). In April 2007, the CCSO hired Plaintiff to

train as a correctional officer, and she entered the CCSO’s correctional officer training academy.

(Id. ¶ 14). She successfully completed all training requirements, passed the deputy sheriff state

exam, and graduated from training as a correctional officer in July 2007. (Id.). From July 2007

until June 2019, Plaintiff was assigned to the Cook County Department of Corrections

(“CCDOC”), where her duties as a correctional officer revolved around the security and safety of

detainees at the Cook County Jail. (Id. ¶ 15). In February 2019, Plaintiff applied for a transfer

from the CCDOC to the CCSO’s Court Services Division (“Courts”), to work as a courthouse

deputy. (Id. ¶ 16). The right to transfer to Courts is governed by a collective bargaining agreement

(“CBA”), wherein the right to transfer is based upon seniority. (Id. ¶ 17). On June 10, 2019,

Plaintiff received notification that her application to transfer to Courts was accepted and she

transferred to Courts on June 24, 2019. (Id. ¶ 18).


                                                 2
       On June 24, 2019, Plaintiff began training with other deputy sheriffs transferring to Courts

from the CCDOC. (Id. ¶ 19). In July 2019, instructors overseeing the training of deputy sheriffs

transferring to Courts repeatedly administered a physical fitness test which CCSO refers to as the

Physical Agility Test or “PAT.” (Id. ¶ 20). The PAT is a three-event test consisting of sit ups, a

bench press, and a timed 1.5-mile run but Plaintiff alleges these activities in no way resemble,

relate to, or measure a deputy sheriff’s ability to perform the job duties of a courthouse deputy.

(Id. ¶ 22). The PAT has a statistically significant adverse impact on African Americans, women,

and deputy sheriffs over the age of 40 because African Americans, women, and deputy sheriffs

over the age of 40 are significantly more likely to fail the PAT. (Id. ¶¶ 23–24).

       On August 1, 2019, the CCSO rescinded Plaintiff’s transfer to Courts because she failed

the PAT and she was returned to her former post at the Cook County Jail. (Id. ¶ 26). Plaintiff

could not return to the Jail because she had been chronically subjected to a sexually hostile work

environment resulting from the CCOS’s acquiescence to extreme forms of sexual harassment by

male detainees directed at Plaintiff and other women employed in the Jail. (Id. ¶ 27). Plaintiff

could not return to work in that hostile environment without serious jeopardy to her physical and

mental health. (Id. ¶ 29). Because the CCSO refused to permit Plaintiff to work in Courts, she

determined that she had no option other than to retire from the CCSO and she retired on September

1, 2019. (Id.). Plaintiff alleges that the CCSO’s conduct in relying on a discriminatory and invalid

physical fitness test to fail Plaintiff and other deputy sheriffs from courthouse deputy training and

return them to the CCDOC violated Title VII, the Age Discrimination in Employment Act, the

Illinois Human Rights Act, and the Illinois Civil Rights Act, which collectively prohibit the use of

employment tests that have an adverse impact based on race, sex, and age unless they are correlated

with important job duties. (Id. ¶ 30).



                                                 3
       When the CCSO used the PAT to reject deputy sheriffs from Courts, it knew that African

Americans, women, and older deputy sheriffs were significantly more likely to fail constituting

behavior that was deliberate, reckless, intentional, and indifferent to their civil rights. (Id. ¶ 31).

Before the CCSO administered the PAT to Plaintiff and other deputy sheriffs transferring to

Courts, an administrative law judge with the Illinois Labor Relations Board (“ILRB”) issued an

order affirming an arbitrator’s finding that the CCSO’s use of the PAT constituted an unfair labor

practice under the CBA between the CCSO and Local 700 of the International Brotherhood of

Teamsters. (Id. ¶ 32). On July 9, 2019, at a public meeting in Chicago, a panel of the ILRB

adopted the ALJ’s findings and orders, including the order that the CCSO must “cease and desist”

from requiring correctional officers transferring to Courts “take or pass a PAT at any time.” (Id.

¶ 32). However, the CCSO proceeded to require Plaintiff and other officers in the courthouse

deputy class to take and pass the PAT in violation of that order. (Id.).

       Plaintiff brings claims for Disparate Impact – Race Discrimination under Title VII, 42

U.S.C. § 2000e (Count I); Disparate Impact – Race Discrimination under the Illinois Human Rights

Act, 775 ILCS 5/2-102 (Count II); Disparate Impact – Race Discrimination under the Illinois Civil

Rights Act 740 ILCS 23/5(a)(1) (Count III); Disparate Treatment – Race Discrimination under

Title VII, 42 U.S.C. § 2000e (Count IV); Disparate Treatment – Race Discrimination Illinois

Human Right Act (Count V); Disparate Treatment – Race Discrimination Illinois Civil Rights Act

(Count VI); Disparate Impact – Sex Discrimination under Title VII, 42 U.S.C. § 2000e (Count

VII); Disparate Impact – Sex Discrimination Illinois Human Rights Act (Count VIII); Disparate

Impact – Sex Discrimination Illinois Civil Rights Act (Count IX); Disparate Treatment – Sex

Discrimination Title VII, 42 U.S.C. § 2000e (Count X); Disparate Treatment – Sex Discrimination

Illinois Human Rights Act (Count XI); Disparate Treatment – Sex Discrimination Illinois Civil



                                                  4
Rights Act (Count XII); ADEA Disparate Impact – Age Discrimination, 29 U.S.C. § 623(a)

(Count XIII); Disparate Impact – Age Discrimination Illinois Human Rights Act (Count XIV);

Disparate Treatment – Age Discrimination ADEA, 29 USC § 623(a) (Count XV); Disparate

Treatment – Age Discrimination Illinois Human Rights Act (Count XVI); Intentional Infliction of

Emotional Distress (XVII).

                                       LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), the complaint “must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The Court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017) (quoting Iqbal, 556 U.S. at

678). This means that the plaintiff must “give enough details about the subject-matter of the case

to present a story that holds together.” Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736

(7th Cir. 2019) (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.2010)).

                                           DISCUSSION

        Defendants move to dismiss on several grounds. First, Defendants argue that Plaintiff’s

entire Complaint should be dismissed pursuant to the doctrine of claim splitting. They further

argue that Plaintiff fails to allege facts sufficient to find that she suffered an adverse employment

action under Title VII, IHRA, ICRA or ADEA; that Plaintiff fails to allege facts sufficient to


                                                   5
support a finding that Plaintiff was denied her transfer because of her race, sex or age; that CCSO’s

use of the PAT was consistent with business necessity; and finally that Plaintiff fails to allege a

claim for IIED.

       I.      The Doctrine of Claim Splitting

       Defendants first argue that Plaintiff’s claim is barred by the doctrine of claim splitting.

Plaintiff is currently a named class member in a lawsuit before Judge Kennelly charging her former

employers with subjecting her to sexual harassment daily while working at the Cook County Jail

and the George N. Leighton Criminal Courthouse. The Howard plaintiffs allege that:

            In the period between July 1, 2015, and Jan. 20, 2016, there were more than
            200 documented incidents at the Jail of male inmates exposing themselves or
            masturbating. (Exhibitionist masturbation by detainees is so prevalent that the
            detainees have a term for it: they call it “clapping.”) During 2016, there were
            more than 350 documented incidents. In the first three months of 2017, there
            were more than 118 documented incidents. And these figures grossly
            underplay the pervasiveness of the problem—because they capture only the
            number of documented incidents, representing but a small fraction of the total
            number of incidents.

(Dkt. 12-1 ¶ 11.) Hobbs further individually alleges in Howard that she was personally “subjected

to sexual harassment by male detainees, including indecent exposure; masturbation; threats of

violence; sexual epithets, slurs, propositions, and catcalling; and lewd gestures.” (Id. ¶ 35.) On

November 28, 2017, Judge Kennelly entered a preliminary injunction. Howard, Dkt. 16. In

August 2019, Judge Kennelly certified the case as a class action, naming Plaintiff as one of ten

class representatives. Howard, Dkt. 222. The revised class certification order has been on appeal

to the Seventh Circuit, but the appeal did not stay discovery in the district court, and the final

deadline for nearly all fact discovery was March 31, 2021. Howard, Dkt. 312; CCSO v. Howard,

Appeal No. 20-1723, Dkt. 9. Defendants argue that the claims in Howard overlap with the claims

made here so that the doctrine of claim splitting would preclude the instant case.



                                                 6
          The law on claim-splitting is part of the law of res judicata. See Palka v. City of Chicago,

662 F.3d 428, 437 (7th Cir. 2011); Alvear-Velez v. Mukasey, 540 F.3d 672, 678 (7th Cir. 2008).

The rule against claim splitting prohibits a plaintiff from bringing a new case raising issues arising

out of the same transaction or occurrence as an earlier case, when those issues could have been

raised in the first litigation. Rexing Quality Eggs v. Rembrandt Enterprises, Inc., 953 F.3d 998,

1002 (7th Cir. 2020); see also Shaver v. F.W. Woolworth Co., 840 F.2d 1361, 1365 (7th Cir.1988)

(discussing that under the rule against claim-splitting, a plaintiff must allege in one proceeding all

claims for relief arising out of a single nucleus of operative facts, or be precluded from raising

those claims in the future). Claim preclusion only prevents parties from re-litigating claims that

were or could have been litigated during an earlier proceeding. Hayes v. City of Chicago, 670 F.3d

810, 813 (7th Cir.2012) (internal citations omitted). It does not operate to preclude a second suit

that is based on a claim that could not have been asserted in the first suit. Alvear–Velez, 540 F.3d

at 678.

          Defendants ignore that Howard is a class-action lawsuit. Generally, claim preclusion does

not apply to class action lawsuits, although this more commonly applies to unnamed class

members. See e.g. Makor Issues & Rights v. Tellabs, Inc., 256 F.R.D. 586, 597 (N.D. Ill.2009);

Valentine v. WideOpen West Finance, LLC, 288 F.R.D. 407, 415 (N.D. Ill. 2012). Defendants

argue that the recent case of Ware v. Ill. Dep’t of Corr., 827 Fed. Appx. 579, 581 (7th Cir. 2020)

states that there the plaintiff’s “position as a putative class representative [in his first case] and as

the sole plaintiff [in a subsequent action] satisfies the party identity requirement of claim

preclusion.”

          However, even if that were so, Plaintiff could not have brought the claims at issue here in

Howard and they do not arise out of the same operative facts. To determine whether claims in two



                                                   7
suits share an “identity” for purposes of federal claim preclusion, the key question is not the legal

theory advanced, but instead whether the two suits arise out of “a common core of operative facts.”

Ware, 827 Fed. Appx. at 582 (citing Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016). In Howard,

Hobbs and the other class members allege sexual harassment by inmates between July 1, 2015,

and Jan. 20, 2016. Howard itself was filed in November 2017, almost two years before Plaintiff

even transferred to Courts in June 2019. It would have been extremely difficult for Plaintiff to

amend the class complaint in Howard to include her allegations of age, race, and gender

discrimination as a result of the PAT because the alleged adverse employment action did not occur

until August 1, 2019. (Dkt. 1 ¶ 26). There is little overlap between the claims made in Howard

and the claims made by Plaintiff here besides the fact that Plaintiff was uncomfortable transferring

back to the Cook County Jail because of her alleged previous experiences being sexually harassed

by inmates, as discussed in Howard. This does not constitute arising out of the same operative

facts. The Motion to Dismiss because of claim splitting is denied.

       II.     Failure to State a Claim

               A. Failure to Plead Adverse Employment Action under Title VII, IHRA,
                  ICRA or ADEA

       Defendants next claim that Plaintiff has failed to plead an adverse employment action in

order to maintain a racial discrimination disparate treatment claim under Title VII, IHRA, ICRA

or ADEA. See Fields v. Bd. of Educ., 928 F.3d 622, 625 (7th Cir. 2019). Defendants claim that

Plaintiff has not sufficiently pled that the denial of her transfer was an adverse employment action.

The “purpose of the adverse employment action requirement is to provide a reasonable limiting

principle for the type of conduct actionable under the statute.” Lewis v. City of Chicago, 496 F.3d

645, 653 (7th Cir. 2007). An adverse employment action must be one that “materially alters the

terms and conditions of employment.” Stutler v. Ill. Dep't of Corr., 263 F.3d 698, 703 (7th Cir.

                                                 8
2001)). A “cognizable adverse employment action is a significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly different responsibilities,

or a decision causing a significant change in benefits.” Chaudhry v. Nucor Steel-Ind., 546 F.3d

832, 838 (7th Cir. 2008). Additionally, courts consider whether the plaintiff has “been disciplined,

demoted, or terminated; has ... been denied wage or employee benefit increases or been given less

opportunity for such increases; or has ... had her job responsibilities reduced or been made to

perform more menial tasks.” Haugerud v. Amery Sch. Dist., 259 F.3d 678, 692 (7th Cir. 2001)

(cleaned up). Under the above standard, “not everything that makes an employee unhappy is an

actionable adverse action.” Bell v. EPA, 232 F.3d 546, 555 (7th Cir. 2000) (citing Burlington

Indus. v. Ellerth, 524 U.S. 742, 761 (1998)).

       Plaintiff has pled sufficiently that the denial of her transfer was an adverse employment

action. First, Plaintiff has pled that the that working conditions in the Jail were intolerable, that

she was subject to sexual harassment while working there, and that her doctor advised her not to

return to the Jail. (Dkt. 1 ¶¶ 27–29). Defendants cite to the Complaint in Howard to indicate that

the conditions at the Courts were also intolerable because Plaintiff was also sexually harassed

there, and that therefore the denial of her transfer was not adverse since essentially, she would be

sexually harassed no matter where she worked. First, the Court’s duty at the motion to dismiss

stage is to look at the pleadings before it and to accept the well-pleaded allegations. See Smoke

Shop, LLC, 761 F.3d at 785. The Court can take judicial notice of the Howard Complaint, but

again, the allegations at issue in Howard and the present Complaint are from completely distinct

time periods and contain different facts. Second, attempting to argue that a female employee

would be sexually harassed no matter if she transferred jobs, and that her transfer would not be an

improvement because it could only be the same sexual harassment is, frankly, a grim argument.



                                                  9
       Finally, Plaintiff has additionally pled that the job duties of correctional officers and Courts

deputies are different enough that CCSO runs a six-week Training Academy for officers

transferring to Courts, (Dkt. 1 ¶¶ 14, 36–56); that Courts deputies and CCDOC correctional

officers have different jobs titles, work sites, working conditions, work schedules, wages, and

benefits, (id. ¶¶ 15, 16, 41); and that presumably this transfer was desirable enough that employees

bid for the transfer based upon seniority. (Id. ¶¶16–19). Plaintiff has plausibly alleged that the

termination of her transfer to Courts was an adverse employment action.

       Defendants argue that even if Plaintiff’s transfer denial was an adverse action, she fails to

allege facts sufficient to find that she was constructively discharged from her position as a

correctional officer. To establish a constructive discharge claim, a plaintiff “must not only

demonstrate that a hostile work environment existed but also that the abusive working environment

was so intolerable that [plaintiff’s] resignation was an appropriate response.” Herron v.

DaimlerChrysler Corp., 388 F.3d 293 (7th Cir. 2004) (internal quotations omitted) (quoting

McPherson v. City of Waukegan, 379 F.3d 430, 440 (7th Cir. 2004)). Plaintiff here has pled that

her resignation was the appropriate response. Plaintiff pleads that

       As a correctional officer in the Jail, Plaintiff was forced to endure a work
       environment permeated with discriminatory intimidation, ridicule, and
       insult so severe and pervasive and so consistently traumatizing as to make
       the Jail an objectively abusive and hostile workplace for Plaintiff. Plaintiff
       could not return to work in that sexually hostile environment without
       serious jeopardy to her physical and mental health. Her physician
       adamantly opposed her return to the Jail. The working conditions in the Jail,
       and specifically the sexually hostile work environment resulting from
       CCSO’s acquiescence in detainee sexual harassment, were intolerable.
       Because the CCSO refused to permit Plaintiff to work in Courts, she
       determined that she has no option other than to retire from the CCSO. She
       retired on September 1, 2019.

(Dkt. 1 ¶¶ 28–29). Plaintiff’s Complaint plausibly alleges that once her transfer was denied and

she returned to work as a correctional officer in the Jail, the working conditions were so intolerable


                                                 10
that she had no choice but to resign. Defendants’ Motion to Dismiss Plaintiff’s claim on this

ground is denied.

               B. Failure to Allege Facts That Plaintiff was Denied Her Transfer Because of
                  Her Race, Sex or Age

       Defendants next argue that Plaintiff fails to allege that she was denied her transfer because

of her race, sex, or age, and instead it was solely because she failed the PAT. To state a claim for

disparate treatment, “a plaintiff must allege that an employer “took job-related action against him

which was motivated by intentional discrimination.” Alamo v. Bliss, 864 F.3d 541, 552 (7th Cir.

2017). Defendants point out that “standing virtually alone, statistics cannot establish a Title VII

case of individual disparate treatment.” (Dkt. 12 at 11 (citing Allen v. Bake-Line Products, 98 C

1119, 2001 WL 1249054, *4 (N.D. Ill. Oct. 16, 2001)). This is because Title VII is not a “general

civility code” meant to remedy all workplace conflicts, but only those conflicts that are motivated

by discrimination. Smith v. Ill. Dep’t. of Transp., 936 F.3d 554, 561 (7th Cir. 2019). To show

discriminatory purpose “…means more than simple knowledge that a particular outcome is the

likely consequence of an action; rather, discriminatory purpose requires a defendant to have

selected ‘a particular course of action at least in part ‘because of’...its adverse effects upon an

identifiable group.” Alston v. City of Madison, 853 F.3d 901, 907 (7th Cir. 2017) (citing Chavez

v. Ill. State Police, 251 F.3d 612, 645 (7th Cir. 2001)). “Discriminatory purpose implies more than

intent as volition or intent as awareness of consequences. It implies that a decisionmaker singled

out a particular group for disparate treatment and selected his course of action at least in part for

the purpose of causing its adverse effects on the identifiable group.” Nabozny v. Podlesny, 92 F.3d

446, 454 (7th Cir. 1996) (citing Shango v. Jurich, 681 F.2d 1091, 1104 (7th Cir. 1982)).

       Defendants seek to have Plaintiff show evidence that there was a discriminatory intent.

While cases at the summary judgment stage have stated that statistics are not sufficient on their


                                                 11
own, the pleading standard is more generous. The general principle is that the pleading standards

for Title VII claims are “undemanding” and allegations of discriminatory motivation do not need

to be all that specific to survive a motion to dismiss. See Tate v. SCR Med. Transp., 809 F.3d 343,

346 (7th Cir. 2015); see also Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008)

(describing the minimal pleading standard for simple claims of race or sex discrimination).

       Plaintiff has pled that the PAT has an adverse impact based on race, sex, and age, (Dkt. 1

¶¶23–25, 53); that CCSO knew of the PAT’s discriminatory effects but continued to use it even

though it does not have any bearing on the job duties of a courthouse deputy, (id. ¶ 31); that despite

knowing its discriminatory effects, CCSO failed to conduct any scientifically acceptable job

analysis to justify its use, (id. ¶ 69); that CCSO persisted even after the ILRB issued an order that

the stopped, (id. ¶ 32); and that the CCSO’s human resources even admitted that the 1.5 mile run

test was unnecessary. (Id. ¶ 54). Such allegations suffice at the motion to dismiss stage to state a

plausible disparate impact claim on race, sex, and age.

               C. The CCSO’s Use of the PAT Was Proper

       Defendants next argue that the CCSO use of the PAT was consistent with business

necessity. However, while it will prove relevant at later stages, such a defense is not appropriate

at the motion to dismiss stage. A Plaintiff must establish a prima facie case of discrimination on

the pleadings, yet the evidentiary burden a Title VII plaintiff must eventually meet to prevail differs

from the pleading standards for a motion to dismiss. See e.g. Sroga v. City of Chicago, 18 CV

1749, 2019 WL 5208870, *5 (N.D. Ill. Oct. 16, 2019) (citing Wyss v. Compact Indus., Inc., No.

13 C 5135, 2014 WL 960846, at *2 (N.D. Ill. Mar. 12, 2014)); Vega v. Chicago Park Dist., 958

F.Supp.2d 943, 953 (N.D. Ill. 2013). At the pleading stage where the requirements to plead

discrimination are minimal, “[d]isparate-impact plaintiffs are permitted to rely on a variety of



                                                  12
statistical methods and comparisons to support their claims. At the pleading stage, some basic

allegations of this sort will suffice.” Chaidez v. Ford Motor Co., 937 F.3d 998, 1007 (7th Cir.

2019); see also Tate, 809 F.3d at 356; Freeman v. Metro. Water Reclamation Dist. of Greater

Chicago, 927 F.3d 961, 965 (7th Cir. 2019). Defendants’ cited cases about proving a legitimate

business necessity all take place beyond the motion to dismiss stage. (Dkt. 12 at 12–13).

Determining whether Defendants had a legitimate business purpose is a fact-intensive question

that the Court cannot resolve on the pleadings without the benefit of discovery. Chaidez, 937 F.3d

at 1007.

               D. Intentional Infliction of Emotional Distress

       Finally, Defendants move to dismiss because Plaintiff has failed to plead a claim for IIED

and because Plaintiff’s IIED claim is pre-empted by the Illinois Human Rights Act (“IHRA”). The

IHRA preempts civil rights violations and some torts related to civil rights violations. See

Richards v. U.S. Steel, 869 F.3d 557, 564 (7th Cir. 2017). To determine whether a tort is barred

by the IHRA, “the concrete question to ask is whether the plaintiff states a valid common-law

claim without needing to rely on the rights and duties created by the Human Rights Act.” Id.

(citing Maksimovic v. Tsogalis, 687 N.E.2d 21, 24 (1997); Geise v. Phoenix Co. of Chicago, 639

N.E.2d 1273, 1277 (1994)). The Seventh Circuit has emphasized that the preemption test “rest[s]

on an examination of legal duties, not on the factual” overlap between the claims. Richards, 869

F.3d at 564 (citing Naeem v. McKesson Drug Co., 444 F.3d 593, 603 n.4 (7th Cir. 2006).

       “‘[D]iscrimination and intentional infliction of emotional distress are different wrongs,’

and so torts that do not depend on a civil rights violation are not preempted.” Naeem, 444 F.3d at

604 (citing Sanglap v. LaSalle Bank FSB, 345 F.3d 515, 519 (7th Cir. 2003)). The distinction

between claims that are preempted and claims that are not preempted turns on the legal duty that



                                               13
the defendant allegedly breached: “that is, if the conduct would be actionable even aside from its

character as a civil rights violation because the IHRA did not ‘furnish[ ] the legal duty that the

defendant was alleged to have breached,’ the IHRA does not preempt a state law claim seeking

recovery for it.” Id. (citing Krocka v. City of Chicago, 203 F.3d 507, 516–17 (7th Cir.2000)).

       To prevail on an IIED claim, the plaintiff must prove the following three elements: (1) that

the defendant's conduct was truly extreme and outrageous, (2) that the defendant either intended

that his conduct would cause severe emotional distress or knew that there was a high probability

that his conduct would do so, and (3) that the defendant's conduct did in fact cause severe emotional

distress. Naeem, 444 F.3d at 605; McGrath v. Fahey, 533 N.E.2d 806, 809 (1988)). Whether

conduct is extreme and outrageous is determined using an objective standard based upon all of the

facts and circumstances present in a particular case. See McGrath, 533 N.E.2d at 811.

       Plaintiff’s Complaint and briefings make clear that the conduct described is solely

predicated on her discrimination claims. In her Response brief, Plaintiff writes her IIED claim

should prevail because “Plaintiff alleges that CCSO persisted in its use of a discriminatory PAT

even though it: 1. knew the PAT was failing deputies based on age, race, and sex, 2. took no steps

to analyze whether the test had any legitimate purpose, 3. persisted in using the PAT despite its

human resources director recognizing the lack of a legitimate purpose; 4. persisted even after the

ILRB announced that it constituted an unlawful labor practice; 5. refused to transfer Plaintiff even

after her counsel explained why the PAT was unlawful and directed CCSO’s attention to relevant

legal authority; and 6. abruptly dropped the test—but only after plaintiff was forced to retire.”

(Dkt. 17 at 14–15). All of these arguments surround the alleged discriminatory use of the PAT,

which already provides the basis for her age, sex, and race claims under the IHRA and therefore




                                                 14
the alleged conduct is not actionable outside of its character as a civil rights violation. Naeem, 444

F.3d at 604. Plaintiff’s claim for IIED is therefore dismissed without prejudice.

                                             CONCLUSION

     The Defendants’ Motion to Dismiss (Dkt. 12) is granted in part and denied in part. Plaintiff’s

claims may proceed with the exception of Plaintiff’s claim for Intentional Infliction of Emotional

Distress, which is denied without prejudice. Hobbs may amend her Complaint consistent with this

Opinion, if possible, within 21 days of its issuance.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge
Date: May 12, 2021




                                                 15
